Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s request for continued examination filed 8/3/21. Claims 1-20 are pending with claims 1, 2 and 16 in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. US 20080068176 A1 in view of Sevaux US 2017/0161601 A1.
Azuma teaches:
With respect to claim 1, A merchandising piece, comprising; a blank (12 without 10; 112 without 110) of material, the blank (12 without 10; 112 without 110) divided into a series of panels (12A-C; 112A-C) which are sized and configured so as to fit around a bottle (11, 111) or container (figs. 1A, 1B; 2A, 2B); and a RFID inlay (10, 110), the inlay having an antenna and a chip connected to the antenna (paragraph 0006), the RFID inlay (10)designed so as to be able to radiate from the bottle (11, 111) or container (paragraphs 0006, 0030-0031), where the RFID inlay (10, 110) is placed on at least one (12B, 112B) of the series of panels (12A-C; 112A-C). 

With respect to claim 16, A method for forming a merchandise attachment comprising: providing a tag comprising a substrate (12; 112) and an RFID inlay (10, 110) attached to a bottom surface of the substrate (12; 112), the substrate comprising a plurality of panels (12A-C; 112A-C) and a plurality of fold lines (lines A,B) separating adjacent panels (12A-C; 112A-C); folding the substrate along each of the fold lines (fig. 1A, 2B lines A,B are folded around container). 

Azuma fails to specifically teach:
With respect to claim 1, the RFID inlay is positioned to be interior of the blank once folded by folding along a plurality of fold lines formed therein and placed around the container.  

With respect to claim 16, and securing a first end panel of the substrate and a second end panel of the substrate together such that the RFID inlay is located within the merchandise attachment.  

However, Sevaux teaches:
With respect to claim 1, the RFID inlay (102) is positioned to be interior of the blank once folded by folding along a plurality of fold lines (200, 202) formed therein and placed around the container (paragraphs 0020-0025).   

With respect to claim 16, and securing a first end panel of the substrate and a second end panel of the substrate together such that the RFID inlay is located within the merchandise attachment (paragraphs 0020-0025).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Azuma to position the RFID inlay interior of the blank once folded and placed around the bottle or container, as taught by Sevaux, because the RFID inlay is better protected (paragraph 0020). Better protection of an RFID inlay is a standard goal for a person skilled in the art. 




With respect to claim 17, The method of claim 16, further comprising applying an adhesive to one or both of the first end panel and the second end panel and securing the first end panel and the second end panel together with the adhesive (paragraph 0021 of Sevaux).  

With respect to claim 18, The method of claim 16, further comprising removing a releasable backing from one or both of the first end panel and the second end panel to expose an adhesive and securing the first end panel and the second end panel together with the adhesive (paragraph 0025 of Sevaux).  

With respect to claim 19, The method of claim 16, where the first end panel and the second end panel are secured by one or more tabs (104 of Sevaux) formed in one or both of the first end panel and the second end panel.  

With respect to claim 20, The method of claim 16, further comprising deforming one or more retention tabs 104 of Sevaux) formed in one or more of the panels towards a center of the merchandise attachment.

Claim 2-3, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevaux US 2017/0161601 A1 in view of Forster US 2015/0048170 A1.
Sevaux teaches:
With respect to claim 2, A tag (100) comprising: a substrate (paragraph 0021) comprising a top surface, a bottom surface, a plurality of panels, and a plurality of fold lines (200, 202; paragraph 0024), where each fold line separates adjacent panels (paragraph 0024 where the fold lines separate the substrate into a plurality of panels), and wherein each panel of the plurality of panels is formed by folding along two fold 

Sevaux fails to specifically teach:
With respect to claim 2, a conductor sheet having a slot formed therein

However, Forster teaches:
With respect to claim 2, a conductor sheet having a slot formed therein (paragraphs 0008, 0038-0040 teaches an RFID inlay that includes an antenna structure such as a slot-loop “sloop” antenna).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sevaux to choose an antenna structure such as a slot antenna for the RFID inlay, as taught by Forster, as an obvious matter of design choice based on intended use where a slot antenna is widely known and commonly used due to their size and mass production capabilities. 

Sevaux as modified by Forster additionally teaches:
With respect to claim 3, The tag of claim 2, where each of the panels is a quadrilateral having a top edge, a bottom edge, and two lateral edges (fig. 2; panels formed by fold lines 200, 202 are quadrilaterals of Sevaux).  



With respect to claim 9, The tag of claim 8, where the conductor sheet is attached to at least half of the panels (RFID inlay 102 is sandwiched between panels formed from panels above fold lines 200 and 202 of Sevaux).  

With respect to claim 10, The tag of claim 2, where the RFID chip is electrically coupled to the conductor sheet by an interposer (fig. 5; paragraphs 0038-0040 of Forster).  

With respect to claim 11, The tag of claim 2, where the slot extends into the conductor sheet from a bottom edge of the conductor sheet (paragraphs 0038-0040 of Forster).  

With respect to claim 12, The tag of claim 2, where the RFID chip is attached to the conductor sheet near a bottom edge of the conductor sheet (paragraphs 0038-0040 of Forster).  

With respect to claim 13, The tag of claim 2, where the top surface of the substrate contains printed indicia (paragraph 0024 of Sevaux). 
 
With respect to claim 14, The tag of claim 2, where each fold line separating each panel is formed by a perforation, score line, or partial die-cut (perforations 200, 202 of Sevaux).  

.  

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevaux US 2017/0161601 A1 in view of Forster US 2015/0048170 A1, as applied to claim 3 above, and further in view of Chandra et al. US 2019/0135501 A1.
The teachings of Sevaux and Forster have been discussed above.
Sevaux as modified by Forster fails to specifically teach:
With respect to claim 4, The tag of claim 3, where the top edge is shorter than the bottom edge, and the lateral edges are equal in length.

With respect to claim 5, The tag of claim 4, where the top edge and the lateral edges are straight, and the bottom edge is arched.  

With respect to claim 6, The tag of claim 2, where the plurality of panels comprises five panels.  

With respect to claim 7, The tag of claim 6, where the five panels comprise four main body panels, where each main body panel has a first surface area, and a tab panel having a second surface area that is smaller than the first surface area.  

However, Chandra teaches:
With respect to claim 4, The tag of claim 3, where the top edge is shorter than the bottom edge, and the lateral edges are equal in length (fig. 2 teaches a substrate with a plurality of panels where the substrate can be rectangular).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of 
Sevaux as modified by Forster to choose a particular shape for the substrate, such as a rectangular shape as taught by Chandra, as an obvious matter of design choice based on intended use that involves no inventive skill. One of ordinary skill in the art would choose a shape for a label intended to be affixed to a product package depending upon the shape of the package itself to ensure a smooth and visually pleasing design for consumers.


With respect to claim 5, The tag of claim 4, where the top edge and the lateral edges are straight, and the bottom edge is arched (fig. 3a-c, 5a of Chandra teach the bottom edge of label can be rounded).  

With respect to claim 6, The tag of claim 2, where the plurality of panels comprises five panels (fig. 5a of Chandra teaches multiple panels 511-515).  

With respect to claim 7, The tag of claim 6, where the five panels comprise four main body panels, where each main body panel has a first surface area, and a tab panel having a second surface area that is smaller than the first surface area (fig. 5A,C, 8 of Chandra).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH